Title: To Thomas Jefferson from William Short, 15 August 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Aug. 15. 1790

I recieved your letter of July the 1st. some days ago, and in time to comply with its instructions. Two days before, I had understood that there was such a probability of Congress removing to Philadelphia that I had desired M. de la Motte to send your furniture to that place. I have this moment recieved a letter from Rouen which informs me that your effects had arrived there in safety and had been despatched to Havre, or were to set off yesterday. At the same time I recieved a letter from Havre which informs me there is a vessel there bound for Philadelphia, and that your goods if they arrive in time shall be shipped on her board. It is further said I shall have time to write by the return of the post which I am now hastening to do, in hopes of this letter going by the same vessel. I shall send you the usual newspapers also to which I refer you for public news.
Mr. Gautier has returned me the memoire of the emballeur. The person by whom he had it examined thinks the articles are charged too high. The emballeur spoke a language to Mr. Gautier which shewed he was determined not to diminish his charge. It is the advice of Mr. Gautier to have the memoire reglè (which I suppose will be done) if the emballeur persists in his full claim. He is to call on me tomorrow when it will be decided. I inclose you a copy of my account (amounting to 5063.₶ 6s) of monies paid for you, the medal boxes are included because as you had ordered them before your departure and paid I believe for some which were then finished, it seems more simple that the account should go to Congress through your hands. As I shall have occasion for the money I shall draw on the bankers for it, to be charged to you. Petit’s memoires for articles which he has purchased for you amount to 3393.₶ 14s. I have not yet given him an order for the amount, because I am waiting until the emballeur’s memoire is settled that I may pay them both at the same time and by one bill of exchange on Amsterdam. I will then send you the details of these memoires.
Langeac’s brother and attorney here, keeps aloof. I have  endeavoured in vain for some time past to have an interview with him. I know not whether to attribute this to his dissipated mode of life, or to a desire to know whether your successor will rent the house, or in fine to endeavour to sell it, before he shall come to a definitive explanation with respect to the lease.
A day or two after the date of my last letter (the 4th. inst.), the carriage house was forced open and robbed. A plated cabriolet harness, the cushions of my carriage and cabriolet and some other articles were taken off. The robbers passed through the garden, the treillage being broken down so as to be not even the appearance of an obstacle. I apprehended they would return some other night and perhaps carry off the horses, as there was nothing to oppose such an attempt. I determined therefore not to risk it, but to move into Paris and lodge at the Hotel D’Orleans, Rue des petits Augustins, until I should learn something of my future destiny. I therefore had the horses put in the petites affiches, determining to keep only my cabriolet in Paris. Several people came to see them and to my great astonishment and mortification the highest price offered was twenty guineas. I could not determine to let them go at that price, as twenty five had been formerly offered and refused by me, because I was sure your successor would be glad to give more for them. I felt now how dangerous it was to act with too much latitude in a case which regards others, and confess I am sorry to have refused the twenty-five guineas, although I then thought and still think them worth much more. They have been taken the best care of and are in perfect order. I cannot omit at present that when I refused the twenty-five guineas, I was induced to do it exclusively from a regard to your interest, and without consulting any convenience of mine. The proof of it is that I had then the intention of making several trips into the country (which I have since realised and shall realise) during which time the horses and coachman were a dead useless expence. I have been twice to La Rocheguyon and post both times and I shall do the same to Mareil. I mention these particularities because the late experiment has made me fear I have miscalculated for your interest in having refused the twenty-five guineas, unless your successor of which I cannot however doubt, should be disposed to take them at that or an higher price. As to myself I know that I should be glad to do it, and I judge of others from myself. On the whole I had determined rather than to sell for twenty guineas at present to give up my plan of going to lodge in Paris, and to submit to the anxiety which the  apprehension of another visit from the robbers submitted me to in remaining here. Luckily the Duke de Pienne, having more horses than stable-room has asked leave to put some of them in the vacant stable. I have granted it because he keeps a guard with them who sleeps in the stable together with a bull dog; so that I am in hopes we shall be secure from robbers on that side in future.
I have heard by letters recieved in Paris that Congress had determined to adjourn on the 16th. of July.—I have a letter from London also which mentions that the sum of 40 thousand dollars had been voted for the foreign establishment, on your representing that Congress could not keep less than two ministers and two chargès des affaires in Europe. I am sorry your letter of the 1st. of July did not give some intimation on these subjects. In the present want of information however from America I am glad to catch it any where. From the two letters I infer that the appointments were made previous to the 16th. of July or very shortly after. I suppose the second minister will be at Madrid and the two chargé des affaires at the Hague and Lisbon, and yet I should imagine that the Queen of Portugal having sent a minister to America an equal grade would be expected from thence. I form a thousand conjectures and am wearied to death with them having no kind of data to go on except such intelligence as I pick up here and there. The present situation appears to me now the most disagreeable possible, on account of its uncertainty, and still when matters come to be ascertained I shall find that situation perhaps still more so. On the whole the time present is filled with anxiety and pain for me, and I fear that which is to come.—The reserve of your late letters shews I have every thing to fear. I do violence to myself in not enlarging on this subject, but I feel that I have already said too much on it in my former letters in the abandon of my heart. To any other than [yourself I should certainly have been silent. To you I should have said much more if I had been sure of my letters arriving in time, or much less if I had been sure of their arriving too late. All that I said partook of that uncertainty, doubt, and perplexity in which my mind was at the time of writing. I hope and believe you will excuse it, as it is the continuation of the habit to which I have been so long accustomed with you, of disclosing without reserve to you whatever relates to myself. Under any other circumstances or to any other person, my letters would have made an impression different from what I intended.]
I inclose you at present a list of your articles according to the different packages as numbered by the Packer. It is copied from his memoire. He promised me also to give a paper containing instructions of the manner of unpacking each case, but as yet it has been impossible to get it from him. He has promised it definitively for today: should it arrive before my letter is finished it shall be inclosed.
The conferences of Reicheinbach have ended in preliminary articles between the Kings of Hungary and Prussia. The former to give up all that has been taken from the Turks during the late war. The latter to use his mediation with the Porte for extending the Austrian territories to the Unner.—You will see the particulars in the newspapers sent.—Nothing as yet done with respect to Russia, but she will probably be forced to an immediate peace with a cession of her conquests. Some even suppose that her renunciation to the Crimea will be insisted on.
[The reports which circulated here some time ago and which I mentioned in the cypher of my last letters have subsided in a great measure. I have taken some pains to find from whence they came. But I have not been able to learn that there was the least foundation in reality for them.]—You will see in the Moniteur an article taken from an English newspaper, relative to a demand supposed to be made to Congress by the British ministry, and the answer. It is believed here because it has been printed in England. Many have enquired of me respecting the truth of it. I have always answered that I had no knowlege of any such demand.
The committee of commerce have got the tariff of duties to which French Ships and merchandize are subjected in the United States. They are now having it translated. They wish to open as free a communication as possible between the two countries and I don’t doubt will be easily induced to do whatever they may suppose will contribute to it. I have had several conversations with the rapporteur of the committee. He is a man of information and well disposed. He has promised to communicate to me his report as soon as it is completed. I should hope from his desire to encrease the commerce between the two countries that he will be brought to see the propriety of counteracting the tendency of American produce to go [to] England, by proper encouragements here, or at least by removing every obstacle.
The committee of imposition is divided into two parties so opposed that it is impossible to say with certainty what will be the result as to tobacco. One party headed by Dupont is for continuing  the farm of that article. The other led by Roederer, a member from Alsace is for abolishing all duties whatsoever on it, and thus throwing away a revenue of thirty two millions, which it is now said to have produced in former years. It is an article of cultivation in Alsace, and as the barriers are now to be removed to the frontiers, it will be necessary either to render this article free, or to subject its cultivation to such an inquisition as that province, he says, will not submit to. The question will necessarily come on now, as both parties of the committee say, in eight or ten days.
The horizon becomes more and more obscure every day. For a long time the government has been disorganised and without force—consequently a diminution of taxes and an increase of expence. Notwithstanding all the suppressions made by the assembly and which have reduced thousands from the highest to the lowest, to real want, it is evident public expences and losses increase. Every municipality considering itself sovereign puts an army on foot at every alarm of a plot or counter-revolution. This army being composed of gentlemen volunteers cost much more than any other. The reports of foreign invasion either from Spain, Savoy, or Germany, and which are circulated with design, have kept on foot for some time past, all the gardes nationales of the frontiers.—In the mean time several regiments of regular troops have imprisoned their officers under pretence of their being aristocrats, or having embezzled the funds of the regiment. In this situation they plunder the treasury of the army in their garrison, force their officers to sign bonds for large sums, which they transfer, and spend the whole in debauch in the taverns. The whole garrison of Metz has disbanded, consisting of near ten thousand men. The Intendant and the son of M. de Bouillé who commands these, were siezed and narrowly escaped with their lives. No body knows how or where this insubordination will end. It is evident that the enemies of the revolution triumph in it. The popular party which has been divided into two factions for some time past, begin to fear that their work has been ill done. They are endeavouring now to unite as the only means of saving public affairs. There are however such personal animosities among them that I fear it will be difficult to keep them together.
It has been impossible as yet to get the Marquis de la fayette to set for his picture. He always says he will do it, but never keeps his word and indeed he has not time—not even one moment to spare. Still if it is possible it shall be done.—Adieu my dear Sir  and accept assurances of the sentiments of attachment & affection with which I am your friend & servant,

W: Short

